                                                                                FILED
                                                                      CLERK, U.S. DISTRICT COURT
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 1 of 9 Page ID #:1
                                                                       05/18/2021

                                                                            DM
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                      BY: ___________________ DEPUTY



1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                            October 2020 Grand Jury

11   UNITED STATES OF AMERICA,              CR 2:21-cr-00243-SB

12            Plaintiff,                    I N D I C T M E N T

13            v.                            [21 U.S.C. §§ 841(a)(1),
                                            (b)(1)(A)(viii): Possession with
14   ANDRE RENE POINDEXTER,                 Intent to Distribute
                                            Methamphetamine; 18 U.S.C.
15            Defendant.                    § 924(c)(1)(A)(i): Carrying a
                                            Firearm During and in Relation to,
16                                          and Possession of a Firearm in
                                            Furtherance of, a Drug Trafficking
17                                          Crime; 18 U.S.C. § 922(g)(1):
                                            Felon in Possession of a Firearm
18                                          and Ammunition; 21 U.S.C. § 853,
                                            18 U.S.C. § 924, 28 U.S.C.
19                                          § 2461(c): Criminal Forfeiture]

20        The Grand Jury charges:
21                                    COUNT ONE
22                  [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)]
23        On or about March 11, 2021, in Los Angeles County, within the
24   Central District of California, defendant ANDRE RENE POINDEXTER
25   knowingly and intentionally possessed with intent to distribute at
26   least 50 grams, that is, approximately 85 grams, of methamphetamine,
27   a Schedule II controlled substance.
28
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 2 of 9 Page ID #:2



1                                      COUNT TWO

2                          [18 U.S.C. § 924(c)(1)(A)(i)]

3         On or about March 11, 2021, in Los Angeles County, within the

4    Central District of California, defendant ANDRE RENE POINDEXTER

5    knowingly carried a firearm, namely a Hi-Point, Model C, 9mm caliber

6    pistol, bearing serial number P202250, during and in relation to, and

7    possessed that firearm in furtherance of, a drug trafficking crime,

8    namely, possession with intent to distribute methamphetamine, in

9    violation of Title 21, United States Code, Sections 841(a)(1),
10   (b)(1)(A), as charged in Count One of this Indictment.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 3 of 9 Page ID #:3



1                                     COUNT THREE

2                              [18 U.S.C. § 922(g)(1)]

3         On or about March 11, 2021, in Los Angeles County, within the

4    Central District of California, defendant ANDRE RENE POINDEXTER

5    knowingly possessed a firearm, namely, a Hi-Point, Model C, 9mm

6    caliber pistol, bearing serial number P202250, and ammunition,

7    namely, five rounds of Winchester 9mm caliber ammunition and two

8    rounds of Sig Sauer 9mm caliber ammunition, in and affecting

9    interstate and foreign commerce.
10        Defendant POINDEXTER possessed such firearm and ammunition
11   knowing that he had previously been convicted of at least one of the
12   following felony crimes, each punishable by a term of imprisonment
13   exceeding one year:
14        1.   Possession of Methamphetamine, in violation of California
15   Health and Safety Code Section 11377(a), in the Superior Court of the
16   State of California, County of Los Angeles, Case Number NA041755, on
17   or about August 31, 1999;
18        2.   Possession of a Controlled Substance, in violation of
19   California Health and Safety Code Section 11350(a), in the Superior

20   Court of the State of California, County of Los Angeles, Case Number

21   NA043486, on or about January 20, 2000;

22        3.   Burglary, in violation of California Penal Code Section

23   459, in the Superior Court of the State of California, County of Los

24   Angeles, Case Number TA067659, on December 17, 2002;

25        4.   Felon in Possession of a Firearm, in violation of

26   California Penal Code Section 12021(a)(1), in the Superior Court of

27   the State of California, County of Los Angeles, Case Number NA072094,

28   on or about November 7, 2006;

                                            3
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 4 of 9 Page ID #:4



1         5.     Felon in Possession of a Firearm, in violation of

2    California Penal Code Section 12021(a)(1), in the Superior Court of

3    the State of California, County of Los Angeles, Case Number NA084360,

4    on or about January 6, 2010;

5         6.    Unlawful Possession of a Firearm, in violation of

6    California Penal Code Section 12031(a)(1), in the Superior Court of

7    the State of California, County of Los Angeles, Case Number NA090969,

8    on or about January 11, 2012;

9         7.    Possession of Methamphetamine for Sale, in violation of
10   California Health and Safety Code Section 11379(a), in the Superior
11   Court of the State of California, County of Los Angeles, Case Number
12   NA096893, on or about October 10, 2013;
13        8.    Felon in Possession of a Firearm, in violation of
14   California Penal Code Section 29800(a)(1), in the Superior Court of
15   the State of California, County of Los Angeles, Case Number NA102495,
16   on or about July 28, 2016;
17        9.    Possession of a Controlled Substance While Armed, in
18   violation of Health and Safety Code Section 11370.1(a), in the
19   Superior Court of the State of California, County of Los Angeles,

20   Case Number NA104332, on or about July 28, 2016;

21        10.   Possession of Methamphetamine for Sale, in violation of

22   California Health and Safety Code Section 11378, in the Superior

23   Court of the State of California, County of Los Angeles, Case Number

24   NA104075, on or about July 28, 2016;

25        11.   Possession of Methamphetamine for Sale, in violation of

26   California Health and Safety Code Section 11378, in the Superior

27   Court of the State of California, County of Los Angeles, Case No.

28   NA112346, on or about July 18, 2019; and

                                            4
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 5 of 9 Page ID #:5



1         12.   Possession for Sale of Methamphetamine, in violation of

2    California Health and Safety Code 11379(a), in the Superior Court of

3    the State of California, County of Los Angeles, Case Number NA115184,

4    on or about December 7, 2020.

5

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            5
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 6 of 9 Page ID #:6



1                             FORFEITURE ALLEGATION ONE

2              [21 U.S.C. § 853; 18 U.S.C. § 924; 28 U.S.C. § 2461(c)]

3         1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 21,

6    United States Code, Section 853, Title 18, United States Code,

7    Section 924, and Title 28, United States Code, Section 2461(c), in

8    the event of the defendant’s conviction of the offense set forth in

9    Count One of this Indictment.
10        2.     The defendant, if so convicted, shall forfeit to the United
11   States of America the following:
12               (a)   All right, title and interest in any and all property,
13   real or personal, constituting or derived from, any proceeds which
14   the defendant obtained, directly or indirectly, from any such
15   offense;
16               (b)   All right, title and interest in any and all property,
17   real or personal, used, or intended to be used, in any manner or
18   part, to commit, or to facilitate the commission of any such offense;
19               (c)   All right, title, and interest in any firearm or

20   ammunition involved in or used in any such offense; and

21               (d)   To the extent such property is not available for

22   forfeiture, a sum of money equal to the total value of the property

23   described in subparagraphs (a), (b), and (c).

24        3.     Pursuant to Title 21, United States Code, Section 853(p),

25   and as incorporated by Title 28, United States Code, Section 2461(c),

26   the defendant, if so convicted, shall forfeit substitute property if,

27   by any act or omission of the defendant, the property described in

28   the preceding paragraph, or any portion thereof: (a) cannot be

                                            6
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 7 of 9 Page ID #:7



1    located upon the exercise of due diligence; (b) has been transferred,

2    sold to, or deposited with a third party; (c) has been placed beyond

3    the jurisdiction of the court; (d) has been substantially diminished

4    in value; or (e) has been commingled with other property that cannot

5    be divided without difficulty.

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            7
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 8 of 9 Page ID #:8



1                             FORFEITURE ALLEGATION TWO

2                [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3          1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 21,

6    United States Code, Section 853, Title 18, United States Code,

7    Section 924, and Title 28, United States Code, Section 2461(c), in

8    the event of the defendant’s conviction of offenses set forth in

9    either of Counts Two or Three of this Indictment.
10         2.   The defendant, if so convicted, shall forfeit to the United
11   States of America the following:
12              (a)   All right, title, and interest in any firearm or
13   ammunition involved in or used in any such offense, including but not
14   limited to the following:
15                    1.   One Hi-Point, Model C, 9mm caliber pistol,
16   bearing serial number P202250;
17                    2.   Five rounds of Winchester 9mm caliber ammunition;
18                    3.   Two rounds of Sig Sauer 9mm caliber ammunition;
19   and

20              (b)   To the extent such property is not available for

21   forfeiture, a sum of money equal to the total value of the property

22   described in subparagraph (a).

23         3.   Pursuant to Title 21, United States Code, Section 853(p),

24   as incorporated by Title 28, United States Code, Section 2461(c), the

25   defendant, if so convicted, shall forfeit substitute property if, by

26   any act or omission of the defendant, the property described in the

27   preceding paragraph, or any portion thereof: (a) cannot be located

28   upon the exercise of due diligence; (b) has been transferred, sold

                                            8
       Case 2:21-cr-00243-SB Document 1 Filed 05/18/21 Page 9 of 9 Page ID #:9



1    to, or deposited with a third party; (c) has been placed beyond the

2    jurisdiction of the court; (d) has been substantially diminished in

3    value; or (e) has been commingled with other property that cannot be

4    divided without difficulty.

5

6                                               A TRUE BILL
7

8                                                      /S/
                                                Foreperson
9
10   TRACY L. WILKISON
     United States Attorney
11
     BRANDON D. FOX
12   Assistant United States Attorney
     Chief, Criminal Division
13

14

15   SCOTT M. GARRINGER
     Assistant United States Attorney
16   Deputy Chief, Criminal Division

17   ALLISON L. WESTFAHL KONG
     Assistant United States Attorney
18   Chief, General Crimes Section

19   ASHLEY FILLMORE
     Assistant United States Attorney
20   General Crimes Section

21

22

23

24

25

26

27

28

                                            9
